            Case 2:20-cv-00456-CFK Document 4 Filed 05/29/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


DELAWARE VALLEY AESTHETICS, PLLC                     :
D/B/A RUMER COSMETIC SURGERY                         :
      and                                            :       NO.    20-cv-00456
KATHY RUMER, DO FACOS                                ;
                                                     :
       v.                                            :
                                                     :
JOHN DOE 1                                           :
     and                                             :
JANE DOE 1                                           :


                                       STATUS REPORT

        Plaintiffs, by and through their undersigned counsel, submit the following status report as
required by the Court’s Order of May 21, 2020. Plaintiffs have taken the following actions to
identify the Defendants and their respective citizenship:

   1. On February 20, 2020, Plaintiffs issued subpoena to Google to determine identity of
      individual registered to the Gmail account rumersanonymous@gmail.com. Google
      responded it did not have any identifying information regarding the individual registered
      to the requested Gmail account.

   2. On March 11, 2020, Plaintiffs issued a subpoena to attend and testify to Katelyn Burns, a
      reporter who contacted Plaintiffs regarding an article she was researching. Ms. Burns
      had spoken to several of Plaintiffs’ past patients. Plaintiffs scheduled Ms. Burns’
      deposition for April 2, 2020. However, due to COVID-19 restrictions, Ms. Burns’
      deposition was adjourned and has yet to be rescheduled.

   3. On March 27, 2020, Plaintiffs issued a subpoena to CloudFlare, the internet service
      provider associated with the I.P. address for rumersanonymous.blogspot.com. Plaintiffs
      did not receive a response to this subpoena.

   4. On April 29, 2020, Plaintiffs sent correspondence to CloudFlare requesting a response to
      their subpoena. CloudFlare failed and/or refused to respond to said correspondence.

   5. On May 18, 2020, counsel visited CloudFlare’s website and discovered that due to the
      pandemic, all CloudFlare employees were working remotely. Therefore, CloudFlare’s
      mail was not being monitored. Counsel for Plaintiff located an email for CloudFlare’s
      general counsel, Douglas Kramer, Esq., and forwarded him a copy of the subpoena.
       Case 2:20-cv-00456-CFK Document 4 Filed 05/29/20 Page 2 of 2




6. On May 21, 2020, CloudFlare’s general counsel responded to Plaintiffs’ counsel’s email
   requesting additional information in order to comply with the subpoena.

7.    As of the date this Status Report was filed, counsel is still awaiting a response to its
     March 27, 2020 subpoena. Based on counsel’s communications with CloudFlare’s
     general counsel, a response is expected in the near future.

8. Upon information and belief, with CloudFlare’s response to Plaintiffs’ March 27, 2020
   subpoena, in combination with the information that will be obtained from the deposition
   of Katelyn Burns (which will be rescheduled in the near future), Plaintiffs will discover
   the identity of John/Jane Doe and be able to move forward with the instant litigation.



                                            ROGERS CASTOR

                                            By:       /s/ Lance Rogers
                                            Lance Rogers
                                            Attorneys for Plaintiffs
                                            Rogers Castor
                                            Attorney I.D. No. 87456
                                            26 East Athens Ave.
                                            Ardmore, PA 19003
                                            610.649.1880/877.649.1880 (fax)
